966 So. 2d 1031 (2007)
GANG OF FIVE, INC., a Florida corporation, Petitioner,
v.
5 POINTS THEATRE BUILDING, LLC, a Florida limited liability company, Respondent.
No. 1D07-4768.
District Court of Appeal of Florida, First District.
October 22, 2007.
Paul M. Harden and D.R. Repass, Jacksonville, for Petitioner.
Stephen D. Busey and James A. Bolling of Smith, Hulsey & Busey, Jacksonville, for Respondent.
PER CURIAM.
DENIED. See Boyd v. Pheo, Inc., 664 So. 2d 294 (Fla. 1st DCA 1995).
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.